IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-10905
                          Conference Calendar



CHARLES EDWARD MOORE,

                                             Plaintiff-Appellant,

versus

DOUGLAS HUGH SCHOPMEYER,

                                             Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:98-CV-1379-P
                          - - - - - - - - - -

                             June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Charles Moore, Texas prisoner # 824496, appeals from the

dismissal of his lawsuit filed pursuant to 42 U.S.C. § 1983

against state public defender Douglas Hugh Schopmeyer as

frivolous.     Moore first argues that the district court erred by

denying his motion for leave to file an amended complaint.         The

district court generally should not dismiss a pro se complaint

without giving the plaintiff an opportunity to amend, but even a

“pro se complaint must contain specific facts supporting its

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-10905
                                 -2-

conclusions.”   Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.

1986)(citations omitted).   Because Moore failed to submit an

amended complaint and the allegations contained in his motion to

amend would also have been subject to dismissal as frivolous, any

error committed by the district court in denying Moore’s motion

was not reversible error.

     Moore also contends that the district court abused its

discretion by dismissing his lawsuit as frivolous.    The district

court may dismiss an IFP complaint as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) if it lacks an arguable basis in law or fact.

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).      We

review such a dismissal for an abuse of discretion.    Id.

Examination of the record and Moore’s appellate brief indicates

that his complaint lacked an arguable basis in law or fact.       The

district court did not abuse its discretion by dismissing it as

frivolous.

     Moore’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    5th Cir.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).   We inform Moore

that because he has now accumulated three strikes,1 he may not

proceed IFP in any civil action or appeal filed while he is



     1
       The first strike is the dismissal of the complaint as
frivolous in Moore v. Boy, No. 3:98CV680 (N.D. Tex. May 6, 1998).
The second strike is the district court’s dismissal as frivolous
of the complaint in the instant case. Moore v. Schopmeyer, No.
3:98CV1379-P (N.D. Tex. Jul. 28, 1998).
                          No. 98-10905
                               -3-

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     Moore’s motion for the appointment of counsel is DENIED.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.